DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 improperly ends with a semicolon rather than a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the mask” as recited in the second line of claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 13, 15, 17, 24-27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaganos (US-8,863,960).
 	Chaganos discloses a method of sorting articles of cutlery from a first unsorted location (21) to a second sorted location (20) using a robotic actuator (A) that includes magnetic end effectors (9).  After a selected article of cutlery is gripped by an end effector, it is presented and viewed by an imaging system (3) that can determine the type and orientation of the gripped article (see col. 6, lines 57-64).  The imaging system can be an optical sensor.  Regarding claim 29, the end effector (9) includes a generally cube-shaped magnet (34) and a channel (32) for aligning an article in a predetermined direction.

Claim(s) 13-15, 17, 18, 20, 21, 24-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pistorino (US-2016/0136816).
 	Pistorino discloses a method of transferring an article of cutlery from an initial position (110) to a second position (112) using a robotic actuator (105), an end effector (106), and an imaging system (109) wherein the “look up” imaging system (109) verifies the type and orientation of the article gripped by the end effector before depositing the article at the second location (see paragraphs [0060] and [0061]).
 	Regarding claim 14, an optional background plate can be used to assist the imaging system to accurately capture an image of the gripped article (see paragraph [0078]).
 	In regard to claims 17, 18, and 20, several sorting strategies can be employed depending on the order or availability of certain occluded or non-occluded articles (see paragraphs [0138] – [0140]).
 	Regarding claim 21, if two or more articles become entangled, they can be purposely dropped by the end effector such that the resulting impact will likely separate the articles (see paragraph [0143]).
 	In regard to claim 28, an embodiment that includes an X-Y gantry robot is shown in Figs. 11A-C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 11, 19, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pistorino (US-2016/0136816) in view of Chaganos (US-8,863,960).
 	The Pistorino publication, as presented above in section 7, does not disclose its end effector (106) as being magnetic as called for in claim 1 of the instant application.
	However, Chaganos shows an apparatus for sorting metallic articles of cutlery comprising end effectors (9) with an electromagnet or permanent magnet (34) as best depicted in Figure 7.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the vacuum gripper of Pistorino with a magnetic end effector, similar to that shown in the Chaganos patent, in order to securely grip metallic articles of cutlery without having to supply a source of negative pressure.
 	Regarding claim 6, several sorting strategies can be employed depending on the desired order or availability of certain occluded or non-occluded articles (see paragraphs [0138] – [0140] of the Pistorino specification).
 	In regard to claim 11, an optional background plate can be used to assist the imaging system to accurately capture an image of the gripped article (see paragraph [0078] of Pistorino).
 	Regarding claim 19, Chaganos discloses a strain gauge to act as a digital scale for detecting the gripped load (see col. 6, lines 48-52).  Such a strain gauge could obviously include a conventional inductive sensor.

Claim(s) 3, 8-10, 12, 23, and 32, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pistorino in view of Chaganos as applied to claims 1, 2, 4-7, 11, 19, and 29 above, and further in view of Xu et al. (US-9,259,844).
 	The imaging system of the modified Pistorino system presented above in section 9 does not include an algorithm to perform image segmentation to obtain a mask as called for in claims 8-10 and 32 of the instant application.
 	The patent to Xu et al. shows an electromagnetic end effector for selectively gripping an article from a pile of unsorted articles.  An imaging system (102) uses an algorithm to perform image segmentation to obtain a mask (see Figs. 4A-5D).  Also, a bounding box can be defined in certain embodiments (see col. 9, line 57 – col. 10, line 9).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the computer algorithm disclosed in the Xu et al. patent on the imaging system of the modified Pistorino apparatus in order to create a high resolution image of the articles being handled for a more acute sorting operation.  Regarding claims 12 and 23, the resulting high resolution imaging system would inherently capture obvious missing or bent portion of certain damaged articles.

Allowable Subject Matter
Claims 16, 22, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Hillam et al. patent (US-5,237,801) shows a system for sorting utensils comprising an end effector (150) and an imaging system (54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/27/2022